Citation Nr: 0822290	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from December 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased evaluation 
for bilateral pes planus.  When this issue was previously 
before the Board in August 2006, it was remanded to the RO 
for additional development.  All requested development having 
been completed, the case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

Bilateral pes planus is manifest by no greater than moderate 
impairment, with pain on use; there is no evidence of 
characteristic callosities, swelling on use, marked deformity 
of the feet, or accentuated pain on use and manipulation 
attributable to pes planus.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for bilateral pes 
planus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.71a, Diagnostic Code 5276 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, VA has fully complied with its duties under the VCAA.  
The veteran was notified of the elements of his claim in 
through correspondence sent in December 2001, May 2004, and 
September 2006.  By way of such correspondence, he was fully 
informed of what evidence and information was required to 
substantiate his claim, and he was notified of the respective 
duties he and VA had with regard to obtaining that evidence 
and information.  

The Board notes that the criteria applicable to evaluation of 
pes planus do not include specific measurements requiring 
notification beyond general notice of the need to show impact 
on daily life and occupational activity.  The veteran has 
addressed these elements in various statements and 
submissions to VA.  Notification letters provided the veteran 
with all the information necessary to allow a reasonable 
person to substantiate the claim for increased rating.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Each notice 
was additionally followed by an adjudicatory action.  

Further, VA has provided all required assistance to the 
veteran in substantiating his claim.  Complete VA treatment 
records have been obtained, and the veteran has submitted 
private medical records or stated that such are no longer 
available.  He has also supplied various statements from VA 
doctors concerning his disability status.  The veteran has 
not supplied additional, requested releases to allow VA to 
obtain records on his behalf.  VA has provided multiple VA 
examinations to evaluate the status of his service connected 
disability.  The essential fairness of the claims process has 
been amply protected, and consideration of the merits of the 
claim may proceed.


Evaluation of Bilateral Pes Planus

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pes planus is evaluated under Diagnostic Code 5276, for 
acquired flat foot.  Mild flat foot with symptoms relieved by 
built-up shoe or arch support is rated as noncompensable.  
Moderate flat foot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flat foot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 30 
percent disabling for bilateral disability.  A 50 percent 
rating is warranted for bilateral disability resulting in 
pronounced flatfeet with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement, 
and severe spasm of the tendo achillis on manipulation, which 
is not improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a. 

VA treatment records reveal that the veteran began reporting 
leg pain and problems in January 1999, soon after a heart 
catheterization.  He stated that he wanted to exercise more 
in conjunction with his rehabilitation program, but his legs 
bothered him.  He was able to exercise on a treadmill, and 
did well.  Providers made no mention of pes planus, and the 
veteran registered no complaints of foot pain.  By mid year, 
he was restricted somewhat due to back pain.  Testing in 
September 1999 showed peripheral polyneuropathy, with no 
evidence of lumbar radiculopathy.  During a podiatry 
consultation in October 1999, no findings of pes planus were 
noted; nail abnormalities and infection were noted, as well 
as bilateral hallux valgus.  In December 1999, the veteran 
complained of nocturnal pain in the legs, alleviated by calf 
stretches.  Peripheral neuropathy of the lower extremities 
was again diagnosed.  In June 2000, the veteran presented 
with symptoms of lower limb claudication, causing pain in the 
legs when walking.  The veteran continued to report 
intermittent pain in the legs, alternating between left and 
right and moving from the thigh to the calf.  He reported 
numbness and a feeling that his feet will "give way" when 
walking in August 2000.  In September 2000, a VA podiatrist 
again noted hallux valgus and nail abnormalities, but did not 
report flat feet or symptoms thereof.  Doctors considered 
neurological, rheumatological, and vascular etiologies for 
the lower extremity problems, but could not reach agreement.  
Microvascular disease or neuropathy continued to be 
considered.  A myofascial pain syndrome was also considered 
in March 2002.  Podiatry treatment records continued to show 
nail abnormalities, and heel pain was reported in March and 
June 2002.  In June 2003 he stated that heel pain was "every 
once in a while."  A minimal calcaneal heel spur was seen on 
x-ray n August 2003, and again in May 2005.  Doctors 
continued to attribute the veteran's leg pain mainly to 
neurological causes, but heel spur syndrome was diagnosed in 
January 2006 after complaints of heel pain for two weeks.  
The veteran was treated for ulceration of the heels in May 
and June 2006; he was also seen for increased neurological 
symptoms of the lower extremities, particularly on the right, 
at this time.  Treatment for neurological leg pain continued 
through at least April 2007.

A January 2001 statement from Ms. AB, a VA nurse 
practitioner, indicated the veteran was under treatment for 
hypertension, hypercholesterolemia, arthritis, and 
polyneuropathy.

A VA foot examination was conducted in January 2002.  The 
veteran reported that he had not sought treatment for his 
foot problems from service until approximately two years 
prior.  He recently had a right ingrown toenail treated.  He 
reported intermittent bilateral foot pain.  Prolonged walking 
caused increased pain that was relieved by rest.  He could 
walk about 1/2 block without resting.  Physical examination 
revealed bilateral pes planus.  Range of motion of the feet 
was normal and without pain bilaterally.  The veteran's gait 
was normal, and he used no assistive devices, though the toe 
walk was difficult on the right.  There were no calluses.  
Achilles tendons were midline bilaterally and nontender.  
Moderate valgus was noted bilaterally; there was a mild 15 
degree hallux valgus on the right.  X-rays showed vascular 
calcification, but were otherwise within normal limits.

A new VA foot examination was conducted in May 2007.  The 
examiner noted that complaints of foot problems dated back to 
at least October 1999, after his review of the claims file.  
The veteran reported that his bilateral foot pain was worse 
with ambulation and when wearing shoes.  He described the 
pain as from the thigh down, fluctuating from foot to foot.  
He also experiences cramping of the feet at night.  Orthotics 
have been of limited help.  The veteran was semi-retired and 
worked as a certified public accountant.  Prolonged standing 
or walking for one block caused pain.  Range of motion of the 
ankle appeared limited, and the examiner noted limited motion 
of the great toe, bilaterally.  There was, however, no pain 
with motion of any foot joint.  Bilateral varicosities were 
noted, left greater than right.  There were no ulcers of the 
feet present on examination, and pedal pulses were not 
palpable.  The veteran could not squat or toe raise.  Pes 
planus was observed, worse on ambulation and weight bearing.  
The examiner noted no deformities and stated there was no 
pain on manipulation.  

The Board finds that the medical evidence of record does not 
warrant assignment of an evaluation in excess of 10 percent 
for bilateral pes planus.  VA treatment reports clearly 
establish that the majority of the veteran's lower extremity 
complaints of pain, weakness, and numbness, are unrelated to 
pes planus.  They are instead due to widespread 
polyneuropathy and vascular disease, neither of which is 
service connected.  No treating doctor even refers to pes 
planus as a factor.  Consideration of the signs and symptoms 
actually attributable to pes planus reveals intermittent pain 
of the feet, particularly with use.  There is no deformity of 
the feet shown, nor are there related skin changes such as 
callosities.  The Achilles tendon is unremarkable in 
alignment or tenderness.  No swelling of the feet is reported 
or documented.  An evaluation greater than 10 percent for 
bilateral pes planus is not warranted.


ORDER

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


